Citation Nr: 1636433	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-46 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this case was subsequently transferred to the North Little Rock, Arkansas RO.

A claim for a nervous breakdown was denied in a final June 1988 rating decision, and claims for schizophrenia were denied in final April 1995 and August 2002 rating decisions.  The Board concludes that the psychiatric claim currently on appeal is the same claim as the one denied in the prior 1988, 1995 and 2002 rating decisions, as the evidence of record and the Veteran's statements clearly indicate that he intended his claim to encompass the same psychiatric symptomatology, regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) (multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims); Velez v. Shinseki, 23 Vet. App. 199 (2009).  

This matter was previously before the Board in July 2015, when it was remanded for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has established good cause to have his July 2016 hearing rescheduled.  See 38 C.F.R. § 20.704(d).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




